Title: John Adams to Benjamin Franklin and Thomas Jefferson, 20 March 1785
From: Adams, John
To: Franklin, Benjamin,Jefferson, Thomas


        
          Gentlemen
          Auteuil March 20. 1785.
        
        According to your desire, I went early this Morning to Versailles, and finding the Count de Vergennes unembarassed with Company, and only attended by his private Secretaries, I soon obtained the Honour of a Conference, in which I told him that my Colleagues were very sorry, that Indisposition necessarily prevented their paying their respects to him in Person, & obliged them to request me alone to wait on him, and ask his Advice upon a thorny Question, we had with the Barbary Powers. He asked what it was, and I put into his Hand, all the Letters upon the Subject, in French, Spanish, Italian & English, all of which he read very attentively, and observed that it was obvious what was wanted, and what had piqued the Emperor of Morocco, viz that Congress had not written to him, nor sent him a Consul, with the Customary Presents, for that he was the most interested Man in the World, and the most greedy of Money. He asked whether we had written to Congress and obtained their Instructions. I answered that we had full Powers, to treat with Morocco, Algiers, Tunis, Tripoli and the rest, but that it was impossible for us to go there, and that we had not a Power of Substitution. He said then we should write to the Emperor. I asked if he would do us the favour to convey a Letter for us, through the french Consul? he said he could not do this himself, because it was not in his Department, but if we would make an office of it, he would communicate it to the Marquis de Castries and return us his answer.
        I told him, that in looking over the Treaties between the several Christian Powers and the Barbary States, we found that the Treaty between the Crown of France, and Algiers of the 25. April 1684, was expired, or near expiring, and we were desirous of knowing, if the Question were not indiscreet, whether it had been renewed. He smiled upon this, and said, it was true that their Treaty was upon the point of expiring, but he could not tell me, whether it were renewed, as it was not in his Department, but if we would insert this Inquiry in our office, he would endeavour to obtain the Marshall de Castries’s Answer.
        I told him, that in order to lay before Congress, all the Information we could, and to enable them to judge the better what orders to give us, or what other Course to take we had obtained authentic Information from Mr: Bisdom and Mr: Van der hope, concerning the

Presents, annually given by their High Mightinesses and that we should be very glad to know, if it was not improper, what was the annual Amount of the Presents made by his Majesty to each of those States, and in what Articles they consisted. He said the King never sent them any naval or military Stores, but he sent them glasses and other Things of Value: but that as it was not in his Department, he could not give me particular Information but that we might put this into our office, with the other Things.
        I asked if there was not a considerable Trade, and frequent Intercourse, between some Ports of this Kingdom, and the Coast of Barbary. He said there was, from Marseilles and the other Ports upon the Mediterranean: but he thought if we had Presents to send it would be more convenient to send them from Cadiz.
        I then asked the favour of his Advice, whether in our Letter to the Emperor of Morocco, we should leave it to his option to send a Minister here to treat with us, or to wait untill we could write to Congress and recommend it to them, to send a Consul. He said he would by no means advise us to invite the Emperor to send a Minister here to treat with us, because we must maintain him here and bear all the Expences of his Voyages and Journeys which would be much more costly than for Congress to send a consul.
        But the Comte concluded the whole Conference by observing that every Thing relative to this Business was out of his Department, and that we must state to him in writing all we desired to know, or to have done, and he would convey it to the Minister of the Marine, and communicate to us, his answer, and that we might depend upon it, that whenever we thought proper to make any office to him, it should be carefully attended to.
        He added very particular Inquiries concerning the Health of Dr: Franklin and Mr: Jefferson, which I answered to the best of my Knowledge. & took my Leave.
        With great Respect, I have the Honour to be &c
      